Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 8/24/2022, with respect to claims 1, 7 and 15  have been fully considered and are persuasive.  The rejection of claims 1, 7, and 15 has been withdrawn. 
112(B) rejection set forth on 6/7/2022 have been withdrawn due the amendments filed on 8/24/2022.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth on 8/24/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “a filter to snap fit within the mounting insert of the main frame”, in conjunction with the remaining elements. 
Dependent claims 3-6 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 7, no prior art fairly suggests or discloses “a filter to snap fit within the mounting insert of the main frame”, in conjunction with the remaining elements. 
Dependent claims 10-14 are allowably by virtue of their dependency from claim 7. 
In regards to Claim 15, no prior art fairly suggests or discloses “a filter to snap fit within the mounting insert of the main frame”, in conjunction with the remaining elements. 
Dependent claims 18-20 are allowably by virtue of their dependency from claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guzman (U.S 2022/0232719 A1) – Discloses an electronic having a front face including a bezel which further includes a filter which is coupled to said bezel, but fails to disclose a filter to snap fit within the mounting insert of the main frame.
Baum (U.S Publication 2019/0050030 A1) – Discloses A bezel for an information handling system, the bezel comprising: a main frame to connect with a mounting bracket of the information handling system, the main frame to cover external ports and cables extending from an air inlet surface of the information handling system a filter to snap fit within the main frame, wherein the filter provides air filtration to an airflow prior to the airflow being pulled into the information handling system, but fails to disclose mounting insert located within the main frame, the mounting insert to snap fit with mounting tabs of the mounting bracket, wherein the mounting insert being snap fitted to the mounting bracket secures the bezel to the information handling system; and the filter to snap fit within the mounting insert


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835